UNITED STATES DISTRICT COURT
                                                                                            FILED
                             FOR THE DISTRICT OF COLUMBIA                                    NOV - 8 20ta
                                                                                       Clerk, U.S. DiStrict &Bankruptcy
                                                                                      Courts for the District of Columbia
                                             )
Stephen P. Wallace,                          )
                                             )
       Plaintiff,                            )
                                             )
                 v.                          )
                                             )
                                                      Civil Action No.            IV 1920
Tom Coburn et aI.,                           )
                                             )
       Defendants.                           )
                                             )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. Pursuant to 28 U.S.C. § 1915(e), the Court is

required to dismiss a complaint upon a determination that it, among other grounds, is frivolous.

28 U.S.C. § 1915(e)(2)(B)(i).

        Plaintiff, a Tulsa, Oklahoma, resident and self-described "Private Attorney General," has

submitted a "Complaint for Convening a Special Grand Jury & Forensic Audit Under Freedom

ofInformation Act." Title 18 of the United States Code requires a "grand jury impaneled

[pursuant to 18 U.S.c. § 3331] within any judicial district to inquire into offenses against the

criminal laws of the United States alleged to have been committed within that district." 18

U.S.c. § 3332(a). "Such alleged offenses may be brought to the attention of the grand jury by the

court or by any attorney appearing on behalf of the United States for the presentation of

evidence." Jd.




                                                                                                                    3
        Plaintiff accuses Senators Tom Coburn and James Inhofe, Congressman Henry C.

Johnson, United States District Judge Gregory Frizzell of the Northern District of Oklahoma, and

Robert L. Walker, former Staff Counsel and Chief Counsel of the Senate and House ethics

committees, of committing "ultra vires civil/criminal acts" in Washington, D.C. Compl. at 2; see

case caption (listing defendants' addresses) & attachments. He also invokes the Racketeer

Influenced and Corrupt Organizations Act, 18 U.S.c. §§ 1961 et seq. As a remedy, plaintiff

seeks an order "enjoining any Party from arresting, harassing, intimidating or attempting to

murder PRIVA TE ATTORNEY GENERAL during the pendency of the current on-going Grand

Jury Investigation of Ensign,Coburn, et al., .... " Id. at 3 (capitalization in original).

       A complaint may be dismissed under 28 U.S.C. § 1915(e)(2) as frivolous when "there is

indisputably absent any factual and legal basis for the asserted wrong," Brandon v. District of

Columbia Bd. of Parole, 734 F.2d 56, 59 (D.C. Cir. 1984), or when it describes fantastic or

delusional scenarios or contains "fanciful factual allegation[s]." Neitzke v. Williams, 490 U.S.

319,325 (1989); accord Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994). This complaint

qualifies for such treatment. A separate Order of dismissal accompanies this Memorandum

Opinion.




                    /
                                                                              -
Date: November ~, 2010




                                                  2